Execution Version


THIRD AMENDMENT TO THE SECOND AMENDED AND RESTATED GATHERING AGREEMENT
This Third Amendment (as the same may be amended from time to time in accordance
herewith, this “Third Amendment”) is entered into as of the 15th day of May,
2018 (the “Amendment Effective Date”), by and among CNX Gas Company LLC, a
Virginia limited liability company (“Shipper”), and Gatherer (as such term is
defined in the Gathering Agreement), and is an amendment of that certain Second
Amended and Restated Gathering Agreement by and between Shipper and Gatherer
dated January 3, 2018 (and such agreement, as amended by that certain First
Amendment dated as of March 16, 2018 and Second Amendment dated as of May 2,
2018, the “Gathering Agreement”). Each of Shipper and Gatherer may sometimes be
referred to herein individually as a “Party” and together as the “Parties”.
Capitalized terms used and not otherwise defined herein have the meanings
ascribed to them in the Gathering Agreement.
RECITALS
WHEREAS, Shipper has requested that Gatherer enter into this Third Amendment in
order to authorize Gatherer to enroll and participate in the Programs for the
benefit of Shipper in order to lower Shipper’s electricity costs related to the
services provided by Gatherer pursuant to the Gathering Agreement on certain
Individual Systems; and
WHEREAS, subject to and upon the terms set forth herein, Gatherer has agreed to
Shipper’s requests.
NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
Section 1.Amendments as of the Amendment Effective Date. The Gathering Agreement
shall be amended effective as of the Amendment Effective Date in the manner
provided in this Section 1.
1.1    The following terms are hereby added to Section 1.1 of the Gathering
Agreement in the appropriate alphabetical order with the existing definitions
therein:
“Amendment Effective Date” has the meaning set forth in the Recitals to this
Third Amendment.
“Capacity Payment” has the meaning set forth in the applicable Program
Agreement.
“Demand Response Downtime Event” has the meaning set forth in Section 11.5(b).
“Demand Response Downtime Payment” has the meaning set forth in Section 11.5(d).
“Energy Payment” has the meaning set forth in the applicable Program Agreement.


1
209643400

--------------------------------------------------------------------------------




“Event” has the meaning set forth in the applicable Program Agreement.
“Flush Gas Difference” has the meaning set forth in Section 11.5(d).
“HG” means HG Energy II Appalachia, LLC, as successor in interest to Noble
Energy, Inc.
“Demand Response Provider” means the demand response provider set forth in the
applicable Program Agreement.
“Program” means the demand response program provided by the applicable Demand
Response Provider for the applicable Individual Systems pursuant to and as
further described in the applicable Program Agreement.
“Program Agreement” means the definitive agreements, attached hereto as, and
substantially in the form of, Exhibit U, entered into by Gatherer for enrollment
and participation in demand response programs for the applicable Individual
Systems pursuant to such definitive agreement.
“Program Event” means any curtailments of electricity or tests, including Events
and Tests, due in whole or in part to a Program.
“Program Payments” means payments received by Gatherer pursuant to the Program
Agreements, including Capacity Payments and Energy Payments.
“Test” has the meaning set forth in the applicable Program Agreement.
1.2    The following Section is hereby added to Article 11 of the Gathering
Agreement:
Section 11.5 Demand Response Program.
(a) Consent. Shipper hereby authorizes Gatherer to (i) enroll and participate in
the Programs, as may be amended from time to time, (ii) enter into the Program
Agreements set forth in Exhibit U, as may be amended from time to time, and
(iii) execute the Programs exclusively in respect of operations on the
Individual Systems set forth in such Program Agreements. Such authorization
shall only apply to the Program Agreements set forth in Exhibit U as of the
Amendment Effective Date, and to the Individual Systems set forth therein. An
instrument in writing executed by the Parties in accordance with Section 16.6
shall be required prior to Gatherer executing any Program Agreements (other than
the Program Agreements set forth in Exhibit U as of the Amendment Effective
Date).
(b) Program Events Deemed Force Majeure. Gatherer shall, in its sole discretion,
have the right to curtail or interrupt receipts and deliveries of Gas and Liquid
Condensate and otherwise shutdown or make unavailable the applicable Individual
Systems for any reason due in whole or in part to a Program Event or otherwise
in accordance with the applicable Program (any curtailment or other interruption
to service arising from such events, a “Demand Response Downtime Event”). All
shutdowns, unavailability, interruptions and


2

--------------------------------------------------------------------------------




curtailments of an Individual System, including curtailments and interruptions
of receipts and deliveries of Gas and Liquid Condensate, arising out of or
related to a Program Event or Program shall be deemed a Demand Response Downtime
Event and, notwithstanding anything to the contrary, shall be deemed events of
Force Majeure declared by Gatherer.
(c) Credit of Payments Received Pursuant to the Program. Within 60 Days of
receipt by Gatherer of any Program Payment, Gatherer shall pay Shipper its
proportional share of such Program Payment. Shipper’s proportional share of a
Program Payment shall be calculated by (i) determining the portion of such
Program Payment that corresponds to each Program Event, and (ii) allocating such
portion to Shipper based on Shipper’s share of the electricity costs on the
applicable Individual Systems over the seven Day period prior to (but not
including) the Day of such Program Event, which share of electricity costs is
allocated to Shipper in accordance with Section 1.8 of Exhibit A to the
Gathering Agreement.
(d) Program Event Fees. Shipper shall pay Gatherer (the “Demand Response
Downtime Payment”) for each Day of any Program Event (pro-rated for the actual
duration of the Program Event during such Day), an amount which shall be equal
to 1.05 times the average daily Fees (calculated in accordance with Section 5.1)
over the seven Day period prior to (but not including) such Program Event;
provided that if the actual Fees due to Gatherer on the Day immediately
following the applicable Program Event are greater than the Demand Response
Downtime Payment (such difference, the “Flush Gas Difference”), then the Demand
Response Downtime Payment due to Gatherer for such Program Event shall be
reduced by the Flush Gas Difference. For the avoidance of doubt, the Demand
Response Downtime Payment shall never be less than $0. Additionally, Shipper
shall reimburse Gatherer for any and all direct costs associated with Gatherer’s
compliance with Program requirements, including, without limitation, costs of
any new communications equipment, required by such Program.
(e) Notice of Events and Tests. Gatherer shall use commercially reasonable
efforts to provide Shipper with verbal notice (promptly followed by written
notice) of impending Events or Tests at least 15 minutes prior to such Event or
Test (as applicable). Shipper shall provide verbal notice (promptly followed by
written confirmation) of approval or disapproval of participation in the
applicable Event or Test within 10 minutes of Gatherer’s verbal notice; provided
that if HG or Shipper fail to respond within the stipulated time, such failure
shall be deemed approval of the applicable Event or Test (as applicable), and
provided, further, that if HG’s and Shipper’s notices (or deemed notices) with
respect to participation in such Event or Test conflict and such conflict is not
resolved within 10 minutes of Gatherer’s verbal notice, then such notices
(including failure to provide notice) shall be deemed disapproval of such Event
or Test.
(f) Program Agreement Indemnification. NOTWITHSTANDING ANYTHING TO THE CONTRARY,
SHIPPER AGREES TO AND SHALL RELEASE, DEFEND, INDEMNIFY AND HOLD HARMLESS
GATHERER AND GATHERER GROUP FROM AND AGAINST ANY AND ALL DAMAGES, LOSSES, COSTS
AND EXPENSES DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATED TO


3

--------------------------------------------------------------------------------




THIS SECTION 11.5, THE PROGRAM AGREEMENTS AND THE PROGRAMS, EXCEPT TO THE EXTENT
THAT SUCH DAMAGES, LOSSES, COSTS OR EXPENSES ARE CAUSED BY THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF GATHERER OR A MEMBER OF GATHERER GROUP. The Parties
acknowledge and agree that, notwithstanding anything to the contrary, Gatherer
has no ability to control the extent or duration of any curtailments
attributable to the Program Agreements and Programs and accordingly Shipper
acknowledges that Gatherer has no obligation to attempt to minimize the extent
or duration of any curtailments arising therefrom or otherwise remedy any such
curtailments.
(g) Termination. Subject to Section 11.5(f), Shipper may, at any time with 30
Days’ prior written notice and with the prior written consent of HG, require
Gatherer to withdraw from the Program and terminate the Program Agreement;
provided that Shipper shall be solely liable, and shall indemnify Gatherer, for
any and all costs, expenses and liabilities related to such termination.
1.3    The following terms are hereby amended as follows:
“Downtime Event” means, with respect to the Gathering System or any Individual
System , a period during which all or a portion of the Gathering System or such
Individual System (or any other Individual System impacted thereby) was
unavailable to provide Gathering Services, due to reasons other than (a) Force
Majeure (including any deemed events of Force Majeure under Sections 4.7, 11.3
and 11.5) and/or (b) Gatherer’s failure to provide Compression Services for any
Compression Obligation Receipt Point on such Individual System in accordance
with this Agreement (for which remedies are provided under Sections 2.5(a)(iv)
and 5.2(c)).
“Priority One Service” means with respect to each Individual System, that type
of service that has the highest priority call on capacity of all or any relevant
portion of such Individual System, which service shall not be subject to
interruption or curtailment except by reason of an event of Force Majeure
(including any deemed events of Force Majeure under Sections 11.3 and 11.5).
“Priority Two Service” means with respect to each Individual System, that type
of service that has the second highest priority call on capacity of all or any
relevant portion of such Individual System second only to Priority One Service,
which service shall not be subject to interruption or curtailment except by
reason of an event of Force Majeure (including any deemed events of Force
Majeure under Sections 11.3 and 11.5) and which service in any event has a
higher priority than Gathering Services on an Interruptible Basis and any other
permissible level of service established by Gatherer pursuant to the terms and
conditions of this Agreement (other than Priority One Service).
1.4    Section 2.5(b) of the Gathering Agreement is hereby amended as follows:


4

--------------------------------------------------------------------------------




“(including Force Majeure declared by Gatherer, but excluding any deemed events
of Force Majeure under Section 4.7 and/or Section 11.5)”
1.5    Section(a)(vi) and (a)(viii) of Exhibit S are each hereby amended by
inserting the words “or Section 11.5” immediately after “Section 4.7” appearing
in the parenthetical in line 6 of each such subsection.
1.6    Annex 1 attached hereto is hereby attached to the Gathering Agreement as
Exhibit U and “EXHIBIT U PROGRAM AGREEMENTS” is hereby added to the Exhibit list
appearing after page (iii) of the Agreement.
Section 2.    Miscellaneous.
2.1    This Third Amendment is and the legal relations among the parties shall
be governed and construed in accordance with the laws of the State of Texas,
excluding any conflicts of law rule or principle that might refer construction
of such provisions to the laws of another jurisdiction.
2.2    This Third Amendment shall inure to the benefit of and be binding upon
each of the Parties and each of their respective permitted successors and
permitted assigns.
2.3    This Third Amendment may be executed in counterparts, each of which is
deemed an original, but all of which constitutes one and the same agreement.
Delivery of an executed counterpart of this Third Amendment electronically or by
facsimile shall be effective as delivery of an original executed counterpart of
this Third Amendment.
2.4    The Gathering Agreement, as amended by this Third Amendment, constitutes
the sole and entire agreement of the Parties with respect to the subject matter
contained therein, and supersedes all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, with respect
to such subject matter.
IN WITNESS WHEREOF, the Parties have caused this Third Amendment to be duly
executed by their respective authorized officers on the date and year first
above written.
[Signature Pages to Follow]




5

--------------------------------------------------------------------------------






“GATHERER”
CNX MIDSTREAM DEVCO I LP
By:
CNX MIDSTREAM DEVCO I GP LLC, its general partner



By: /S/ Joseph M. Fink    
Name: Joseph M. Fink
Title: Vice President




CNX MIDSTREAM DEVCO II LP
By:
CNX MIDSTREAM DEVCO II GP LLC, its general partner



By: /S/ Joseph M. Fink    
Name: Joseph M. Fink
Title: Vice President




CNX MIDSTREAM DEVCO III LP
By:
CNX MIDSTREAM DEVCO III GP LLC, its general partner



By: /S/ Joseph M. Fink    
Name: Joseph M. Fink
Title: Vice President




CNX MIDSTREAM OPERATING COMPANY LLC
By: /S/ Joseph M. Fink    
Name: Joseph M. Fink
Title: Vice President






[Signature Page]
THIRD AMENDMENT TO GATHERING AGREEMENT

--------------------------------------------------------------------------------





“SHIPPER”
CNX GAS COMPANY LLC
By: /S/ Craig W. Neal    
Name: Craig W. Neal
Title: Vice President






[Signature Page]
THIRD AMENDMENT TO GATHERING AGREEMENT

--------------------------------------------------------------------------------






ANNEX 1

EXHIBIT T


PROGRAM AGREEMENTS




    

